Citation Nr: 0032968	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-13 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.  

2.  Entitlement to a disability rating greater than 10 
percent for a left great toe injury, with history of avulsion 
of the nail bed and laceration with tender scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The appellant had active duty from July 1949 to June 1950 and 
from September 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and October 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, with respect to the appellant's claim for a 
compensable disability rating for his service-connected 
bilateral hearing loss, the Board observes that pertinent VA 
records may not have been associated with the claims folder.  
Specifically, in his informal claim received in November 
1997, the appellant related that he had undergone an 
extensive work-up by an audiologist.  In later statements, he 
clarified that the evaluation was performed at the audiology 
clinic at the West Los Angeles VA facility.  However, the VA 
outpatient records in the claims folder do not include a 
report of an audiology evaluation.  In addition, records from 
the VA domiciliary in White City, Oregon, refer to a hearing 
examination performed in Medford in February 1999 and another 
hearing examination completed in April 1999.  Again, there 
are no records in the claims folder reflecting the results 
from these tests.  VA's duty to assist includes securing 
pertinent VA records.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Moreover, VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO 
should take the necessary steps to secure these records.  

Finally, the Board notes that in his April 1999 VA Form 9, 
the appellant stated that he wanted a Travel Board hearing at 
the RO in Portland, Oregon.  However, on subsequently 
submitted forms, he indicated that he did not want a Board 
hearing.  On remand, the RO should inquire as to whether the 
appellant in fact still desires a Board hearing and schedule 
such a hearing if indicated.  

The Board emphasizes that, as of a November 1999 statement, 
the veteran reported a new address in Los Angeles.  As late 
as June 2000, the RO continued to send correspondence to the 
veteran's previous address in Santa Monica.  The RO should 
update its files to reflect the new address.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to secure the 
records of any VA audiology evaluation 
performed at the West Los Angeles 
facility, either the medical center or 
the ambulatory care center, which may 
have performed during or before October 
1997.  The RO should also attempt to 
secure from the VA domiciliary in White 
City, Oregon, records of an audiology 
evaluation performed in April 1999 and an 
audiology examination performed in 
Medford in February 1999.  In both cases, 
if no such records exist, a response to 
that effect is required.  The RO must 
apprise the veteran and his 
representative of its efforts to obtain 
these records as required by law.   

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

3.  The RO should contact the appellant in 
writing and ask whether he still desires a 
Board hearing.  If so, the RO should 
schedule such a hearing at the desired 
location.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


